NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRAD PATRICK DONOHUE,                           No. 18-35784

                 Plaintiff-Appellant,           D.C. No. 2:16-cv-00788-MC

 v.
                                                MEMORANDUM*
VARGO; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Former Oregon state prisoner Brad Patrick Donohue appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Donohue

failed to raise a genuine dispute of material fact as to whether defendants acted in

conscious disregard to Donohue’s shoulder injuries or that any delay in Donohue’s

treatment resulted in significant injury. See id. at 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference);

Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (deliberate indifference claim

based on delay of medical treatment must show that the delay led to significant

injury).

      AFFIRMED.




                                           2                                    18-35784